DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	Applicant’s amendments and arguments filed 8/18/21 have been fully considered and found to be persuasive.  Therefore the rejections upon claims 1-60 are withdrawn.

Allowable Subject Matter
Claims 1-60 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks, along with the amendments filed “and determining to initiate handover of the UE from the source base station to the target base station based at least in part on the first duration of time being less than a threshold duration of time, the threshold duration of time corresponding to an expiration time for the one or more access parameters associated with the handover” have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.  The closest prior art found is as follows:
Kone US (20100330993) teaches a method of initiating handover pre-preparation for a mobile device in a wireless communication system is disclosed. The method comprises the steps of receiving a pre-prepared handover command from a source base station, wherein the pre-prepared handover command includes context of a target base station, whereby the mobile device does not perform a handover procedure based on the pre-prepared handover command and keeping the context for a period of time.
Mistry et al US (8,614,990) teaches a method of coordinating a handoff of a wireless communication device from a first access node to a second access node. The method includes monitoring a signal strength level at the wireless communication device for wireless communications transferred from each of the first access node and the second access node.
Ryoo et al US (20170257780) teaches a channel accessing method and device in a wireless communication system and, particularly, to a channel accessing method and device for a call handover for a terminal in a wireless communication system using a plurality of beams.
None of these references, taken alone or in any reasonable combination teach the claim as amended “and determining to initiate handover of the UE from the source base station to the target base station based at least in part on the first duration of time being less than a threshold duration of time, the threshold duration of time corresponding to an expiration time for the one or more access parameters associated with the handover” in conjunction with the other limitations recited in the claims and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478